Case: 2:19-cv-02376-MHW-EPD Doc #: 79 Filed: 12/02/20 Page: 1 of 11 PAGEID #: 541




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOSHUA KENNETH TURNER,

               Plaintiff,
                                                     Case No. 2:19-cv-2376

       vs.                                           Judge Michael H. Watson

                                                     Chief Magistrate Judge Elizabeth P. Deavers

OHIO DEPARTMENT OF
REHABILITATION AND
CORRECTION, et al.,

               Defendants.

                   ORDER AND REPORT AND RECOMMENDATION

       Plaintiff, Joshua Kenneth Turner, an Ohio inmate who is proceeding without the

assistance of counsel, brings this civil rights action under 42 U.S.C. § 1983 against remaining

Defendants Mike Davis, Ph.D., Religious Services Administrator for the Ohio Department of

Rehabilitation and Corrections and Chaplain Thomas Kehr, for alleged violations of his rights

under the Free Exercise Clause of the First Amendment and RLUIPA. This matter is before the

United States Magistrate Judge for consideration of Plaintiff’s Motion for Preliminary Injunction

(ECF No. 68), Defendants’ Response (ECF No. 71), and Plaintiff’s Reply Memorandum (ECF

No. 74). For the following reasons, it is RECOMMENDED that Plaintiff’s Motion for

Preliminary Injunction be DENIED.

                                                   II.

       Plaintiff, currently incarcerated at the Southern Ohio Correctional Facility (“SOCF”),

alleges that he has been denied kosher meals and has moved for a preliminary injunction seeking

Defendants’ compliance with ODRC policy regarding such meals. Plaintiff explains that the cost
Case: 2:19-cv-02376-MHW-EPD Doc #: 79 Filed: 12/02/20 Page: 2 of 11 PAGEID #: 542




of kosher meals has a “de minimis” impact on the ODRC’s budget and that “the full perpose for

this motion is to exhaust for future Jewish inmate’s, that the District courts saves tax payers and

positive citizens of the United States time and money.” (ECF No. 68 at p. 3; see also ECF No.

74 at p. 3.) The Court understands that Plaintiff seeks an injunction allowing him “to be served

kosher meals while [his] case in the District courts be recomended to a trial or expection of [his]

case, expection of Judge’s signed to my case.” (ECF No. 68, at p.3.) Defendants oppose

Plaintiff’s request (ECF No. 71). This matter is now ripe for resolution.

                                                       III.

       Federal Rule of Civil Procedure 65 permits a party to seek injunctive relief when the

party believes it will suffer immediate and irreparable injury, loss, or damage. Fed. R. Civ. P.

65(a) and (b). “The purpose of a preliminary injunction is merely to preserve the relative

positions of the parties until a trial on the merits can be held.” Texas v. Camenisch, 451 U.S.

390, 395 (1981); see also PGP, LLC v. TPII, LLC, No. 17-6221, 2018 WL 2446702, at *3 (6th

Cir. May 31, 2018) (quoting Camenisch, 451 U.S. at 395)).

       A district court considering the extraordinary remedy of a preliminary injunction must

consider and balance the following four factors:

   (1) whether the movant has shown a strong likelihood of success on the merits;
   (2) whether the movant will suffer irreparable harm if the injunction is not issued;
   (3) whether the issuance of the injunction would cause substantial harm to others;
       and
   (4) whether the public interest would be served by issuing the injunction.

Overstreet v. Lexington-Fayette Urban Cty. Gov., 305 F.3d 566, 573 (6th Cir. 2002) (citing

Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000)); see also PGP, LLC, 2018 WL 2446702,

at *2 (same). “These factors are not prerequisites but are factors that are to be balanced against

each other.” Overstreet, 305 F.3d at 573. However, “[a]lthough the four factors must be



                                                   2
Case: 2:19-cv-02376-MHW-EPD Doc #: 79 Filed: 12/02/20 Page: 3 of 11 PAGEID #: 543




balanced, the demonstration of some irreparable injury is a sine qua non for issuance of an

injunction.” Patio Enclosures, Inc. v. Herbst, 39 F. App’x 964, 967 (6th Cir. 2002) (citations

omitted); see also Friendship Materials, Inc. v. Michigan Brick, Inc., 679 F.2d 100, 105 (6th Cir.

1982) (“Several of the circuits which have recognized the ‘balance of hardships’ test have now

made it clear that the plaintiff must always demonstrate some irreparable injury before a

preliminary injunction may issue.”). Notably, the United States Court of Appeals for the Sixth

Circuit has “never held that a preliminary injunction may be granted without any showing that

the plaintiff would suffer irreparable injury without such relief.” Friendship Materials, Inc., 679

F.2d at 103.

        A movant’s burden is even more difficult to satisfy where, as here, a prison inmate seeks

an injunction to obtain affirmative relief beyond maintenance of the status quo. See 18 U.S.C. §

3626(a)(2) (“In any civil action with respect to prison conditions . . . [p]reliminary injunctive

relief must be narrowly drawn, extend no further than necessary to correct the harm the court

finds requires preliminary relief, and be the least intrusive means necessary to correct that

harm.”); Camenisch, 451 U.S. at 395.

                                                      III.

        A. Likelihood of Success on the Merits

        As noted, Plaintiff’s initial burden here is demonstrating that he has a strong likelihood of

success on the merits of his claims. Plaintiff’s claims are evaluated under the following legal

standards.

   1.   First Amendment Free Exercise Claim

        The First Amendment, made applicable to the states through the Fourteenth Amendment,

provides that “Congress shall make no law respecting an establishment of religion, or prohibiting



                                                  3
Case: 2:19-cv-02376-MHW-EPD Doc #: 79 Filed: 12/02/20 Page: 4 of 11 PAGEID #: 544




the free exercise thereof . . . .” U.S. Const. amend. I. “Prisoners retain the First Amendment

right to the free exercise of their religion.” Hayes v. Tennessee, 424 F. App’x 546, 549 (6th Cir.

2011). “Under § 1983, a prisoner alleging that the actions of prison officials violate his religious

beliefs must show that the belief or practice asserted is religious in the person’s own scheme of

things and is sincerely held.” Barhite v. Caruso, 377 F. App’x 508, 511 (6th Cir. 2010) (citation

and internal quotation marks omitted). The prisoner must also show that the prison’s action

substantially burdens his sincerely held religious beliefs. Id. “An action of a prison official will

be classified as a substantial burden when that action forced an individual to choose between

following the precepts of his religion and forfeiting benefits or when the action in question

placed substantial pressure on an adherent to modify his behavior and to violate his beliefs.”

Hayes, 424 F. App’x at 555 (internal quotation marks and citations omitted). Under § 1983, if

the action substantially burdens a prisoner’s sincerely held beliefs, the action “is valid if it is

‘reasonably related to legitimate penological interests.’” Colvin v. Caruso, 605 F.3d 282, 296

(6th Cir. 2010) (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)).

        Sincerely Held Belief

        In order to succeed on his free exercise claim, Plaintiff must show that his beliefs “are

sincerely held and whether they are, in his own scheme of things, religious.” United States v. Seeger,

380 U.S. 163, 185 (1965); see also Flagner v. Wilkinson, 241 F.3d 475, 481 (6th Cir. 2001) (citing

Kent v. Johnson, 821 F.2d 1220, 1224 (6th Cir.1987) (“A prisoner alleging that the actions of prison

officials violate his religious beliefs must show that the belief or practice asserted is religious in the

person’s own scheme of things and is sincerely held.”). As the Sixth Circuit has recognized,

“[p]rison officials have a legitimate penological interest not only in controlling the cost of the kosher

meal program and ensuring that only those with sincere beliefs participate in the program, but also in



                                                     4
Case: 2:19-cv-02376-MHW-EPD Doc #: 79 Filed: 12/02/20 Page: 5 of 11 PAGEID #: 545




maintaining discipline within the prison.” See Berryman v. Granholm, 343 F. App’x 1, 6 (6th Cir.

2009).

         Reasonableness

         Assuming a sincerely held belief, the Court must then consider whether Defendants’

actions were reasonable. In Turner v. Safley, the United States Supreme Court held that four

factors are relevant in balancing the deference owed to prison policies designed to maintain

security and discipline with the important need to protect inmates’ constitutional rights. 482

U.S. 78, 85-89 (1987). The four factors are as follows:

         (1) whether the regulation has a “valid, rational connection” to a legitimate
             governmental interest;

         (2) whether alternative means are open to inmates to exercise the asserted right;

         (3) what impact an accommodation of the right would have on guards and inmates
             and prison resources; and

         (4) whether there are “ready alternatives” to the regulation.

Id. at 89–91. If the first factor is not present, the regulation is unconstitutional, and the other

factors do not matter. Spies v. Voinovich, 173 F.3d 398, 403 (6th Cir. 1999); Muhammad v.

Pitcher, 35 F.3d 1081, 1084 (6th Cir. 1994). The remaining factors are considerations that must

be balanced together. Spies, 173 F.3d at 403 (quoting Turner, 482 U.S. at 90–91).

         The Sixth Circuit Court of Appeals has held that “[p]rison officials have a legitimate

penological interest not only in controlling the cost of the kosher meal program and ensuring that

only those with sincere beliefs participate in the program, but also in maintaining discipline

within the prison.” Berryman v. Granholm, 343 F. App’x 1, 4 (6th Cir. 2009) (holding that

defendant reasonably removed plaintiff from the kosher meal program because plaintiff

“ordered,” “signed for,” and “held [in] his lap” non-kosher food items) (citing Russell v.

Wilkinson, 79 F. App’x 175, 177 (6th Cir. 2003) (concluding that, in light of a prisoner’s
                                                   5
Case: 2:19-cv-02376-MHW-EPD Doc #: 79 Filed: 12/02/20 Page: 6 of 11 PAGEID #: 546




“obvious actions in not observing the kosher food requirements outside meals,” the prison had a

legitimate penological interest in removing the prisoner from the program because of the need to

maintain discipline in the facility)).

    2. RLUIPA Claim

        Under RLUIPA, a government may not impose a “substantial burden on the religious

exercise” of an inmate, unless the government demonstrates that imposition of such burden “is in

furtherance of a compelling governmental interest” and “is the least restrictive means” of

furthering that interest. 42 U.S.C. § 2000cc-1(a). The purpose of RLUIPA is to “protect[]

institutionalized persons who are unable freely to attend to their religious needs and are therefore

dependent upon the government’s permission and accommodation for exercise of their religion.”

Cutter v. Wilkinson, 544 U.S. 709, 721 (2005). In determining whether a practice is the “least

restrictive means” of furthering a compelling government interest related to the incarceration of

prisoners, a court must give due deference to the judgment of prison officials as to the safety

concerns implicated by prison regulations. Hoevenaar v. Lazaroff, 422 F.3d 366, 370 (6th Cir.

2005). RLUIPA does not “elevate accommodation of religious observances over an institution’s

need to maintain order and safety.” Cutter, 544 U.S. at 722.

        The phrase “substantial burden” is not defined in the statute. Nevertheless,

courts have held that it must be an “exceptional” burden. Id. at 720; see Livingston

Christian Schs. v. Genoa Charter Twp., 858 F.3d 996, 1003 (6th Cir. 2017) (explaining that

“not just any imposition on religious exercise will constitute a violation of RLUIPA” and that

instead, “a burden must have some degree of severity to be considered ‘substantial.’”);

Living Water Church of God v. Charter Twp. of Meridian, 258 F. App’x. 729, 736 (6th Cir.

2007) (“[A] ‘substantial burden’ [under the RLUIPA] is a difficult threshold to cross”).



                                                  6
Case: 2:19-cv-02376-MHW-EPD Doc #: 79 Filed: 12/02/20 Page: 7 of 11 PAGEID #: 547




    3. Plaintiff’s Likelihood of Success

    In his Motion, Plaintiff reiterates the allegations of his Complaint that he is entitled to kosher

meals because he practices Reconstruction Judaism. With respect to the above elements of his

claims, Plaintiff at most suggests that budgetary concerns are not a legitimate penological

interest as they relate to his request for kosher meals. Given this state of the record, the Court

cannot conclude that Plaintiff has a strong likelihood of success on the merits of either of his

claims. Moreover, in response to Plaintiff’s motion for summary judgment, Defendant Davis

averred by affidavit that Reconstruction Judaism, Plaintiff’s stated religious affiliation, does not

require that adherents keep kosher. See Affidavit of Mike Davis, ECF No. 60-1, at ¶ 10.

Plaintiff has provided no evidence to the contrary.1 Absent a more well-developed record on this

issue, the Court has no basis upon which to conclude that Plaintiff has met his burden of

demonstrating a strong likelihood of success on the merits of his claims. Accordingly, this factor

does not weigh in favor of injunctive relief.

       B. Remaining Factors

       Similarly, none of the other factors weigh in favor of injunctive relief here. For example,

Plaintiff has failed to demonstrate that he will suffer irreparable harm in the absence of his

requested injunctive relief. In fact, Plaintiff does not even frame his request for injunctive relief

in terms of harm that he is suffering. Instead, he suggests that his purpose in moving for such

relief is for the benefit of future Jewish inmates. Moreover, as Defendants correctly note,


1
  The Court notes that, subsequent to filing his motion for injunctive relief, Plaintiff submitted a
filing captioned as a “Motion of Declaration, under Penalty of Perjury.” (ECF No. 72.) This
filing includes multiple exhibits, including copies of ODRC religious policies and kites which
Plaintiff suggests indicate that he has been recognized as Jewish. It is not entirely clear to the
Court whether Plaintiff intends this filing to be considered in support of his request for injunctive
relief. Regardless, even if this were Plaintiff’s intention, these documents, standing alone, do not
serve to establish Plaintiff’s strong likelihood of success on the merits.
                                                  7
Case: 2:19-cv-02376-MHW-EPD Doc #: 79 Filed: 12/02/20 Page: 8 of 11 PAGEID #: 548




“’[d]elay in pursuing relief undercuts claims of irreparable harm and may be considered as

circumstantial evidence that the potential harm to plaintiff is not irreparable or as great as

claimed.’” Burton v. Kettering Adventist Health Care, No. 3:20-CV-209, 2020 WL 3265526

(S.D. Ohio June 17, 2020) (quoting Fenje v. Feld, No. 01 C 9684, 2002 WL 1160158, at *2,

2002 U.S. Dist. LEXIS 9492 (N.D. Ill. May 28, 2002)); see also Kendall Holdings, 630 F. Supp.

2d 853, 867 (S.D. Ohio 2008) (“[t]he length of time that a party takes to file suit or request

injunctive relief is also relevant to the irreparable harm inquiry. A delay between the discovery

of the allegedly infringing conduct and the request for injunctive relief can support an inference

that the alleged harm is not sufficiently severe or irreparable to justify injunctive relief.”)

(internal citation omitted). Plaintiff initially submitted his Complaint in this action on May 30,

2019. (ECF No. 1.) He did not file his current motion seeking injunctive relief until October 29,

2020, seventeen months later. (ECF No. 68.) A delay of this length, given the nature of

Plaintiff’s claims, weighs against the conclusion that any harm to Plaintiff could be considered

irreparable.2

        Finally, when a motion may impact matters of prison administration, the interests of third

parties and the public weigh against granting an injunction. Interference by federal courts in the

administration of state prison matters is “necessarily disruptive.” Orum v. Michigan Dep't of

Corr., No. 2:16-CV-00109, 2019 WL 2076996, at *4 (W.D. Mich. Apr. 8, 2019), report and

recommendation adopted, No. 2:16-CV-109, 2019 WL 2073955 (W.D. Mich. May 10, 2019).




2
  Plaintiff explains in his Reply (ECF No. 74) that he did not move for injunctive relief until after
Defendant Davis permitted another inmate, an alleged member of the Aryan Brotherhood, to
receive kosher meals. This explanation does not require a different result. Even assuming this to
be true, it does not address the issue of irreparable harm suffered by Plaintiff.
                                                   8
Case: 2:19-cv-02376-MHW-EPD Doc #: 79 Filed: 12/02/20 Page: 9 of 11 PAGEID #: 549




Further, there is no public interest in granting extraordinary relief in the prison context absent a

sufficient showing of a violation of constitutional rights. Id.

        In sum, Plaintiff has failed to demonstrate that he is entitled to injunctive relief.

Accordingly, it is RECOMMENDED that the Court DENY Plaintiff’s motion seeking

injunctive relief.

                                                IV.

        Briefly, the Court will address several additional filings made by Plaintiff. First, the

Court does not construe Plaintiff’s “Motion for Declaration” (ECF No. 72) as a motion. Rather,

it appears to be intended by Plaintiff as a form of evidentiary material. Accordingly, the Clerk is

DIRECTED to remove it from the Court’s pending motions list.

        Further, Plaintiff’s motion requesting that the Clerk’s office provide him with “pre-

embossed manilla envelopes” so that he can mail his filings to the Court, (ECF No. 73), is

DENIED. Plaintiff’s request is beyond the dictates of 28 U.S.C. § 1915(a), the code section

permitting a court to grant leave to proceed in this Court as a pauper. See Hurst v. Warden, No.

CIVA 2:09-CV-01042, 2010 WL 1687675, at *1 (S.D. Ohio Apr. 22, 2010).

        Finally, the Court notes that Plaintiff has filed a document captioned as “Discovery.”

(ECF No. 75.) The Court STRIKES this filing and DIRECTS Plaintiff to cease filing

discovery documents until they are used in a proceeding or the Court orders otherwise. Cf. Fed.

R. Civ. P. 5(d)(1) (“[D]isclosures under Rule 26(a)(1) or (2) and the following discovery

requests and responses must not be filed until they are used in the proceeding or the court orders

filing: depositions, interrogatories, requests for documents or tangible things or to permit entry

onto land, and requests for admission.”).




                                                   9
Case: 2:19-cv-02376-MHW-EPD Doc #: 79 Filed: 12/02/20 Page: 10 of 11 PAGEID #: 550




                                                       V.

        For these reasons, the Undersigned concludes that, based on the present record, Plaintiff

 has not met the high standard for extraordinary injunctive relief. It is therefore

 RECOMMENDED that Plaintiff’s Motion for Preliminary Injunction (ECF No. 68) be

 DENIED in its entirety. Further, the Clerk is DIRECTED to remove Plaintiff’s Motion of

 Declaration Under Penalty of Perjury (ECF No. 72) from the Court’s pending motions list.

 Plaintiff’s motion for pre-stamped envelopes (ECF No. 73) is DENIED. Finally, the Court

 STRIKES Plaintiff’s “Discovery” (ECF No. 75).

                                PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

 party may, within fourteen (14) days, file and serve on all parties objections to the Report and

 Recommendation, specifically designating this Report and Recommendation, and the part in

 question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

 Response to objections must be filed within fourteen (14) days after being served with a copy.

 Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

 Recommendation will result in a waiver of the right to de novo review by the District Judge and

 waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat=l Latex

 Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

 judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

 court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

 defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

 magistrate judge’s report and recommendation). Even when timely objections are filed,



                                                  10
Case: 2:19-cv-02376-MHW-EPD Doc #: 79 Filed: 12/02/20 Page: 11 of 11 PAGEID #: 551




 appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

 981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

 specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

 omitted)).

         IT IS SO ORDERED.

                                                 /s/ Elizabeth A. Preston Deavers______
 DATED: December 2, 2020                         ELIZABETH A. PRESTON DEAVERS
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                                   11
